DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The submitted information disclosure statement(s) (IDS) is/are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement(s) is/are being considered by the examiner.
Claim Objections
The following claims are objected to, wherein appropriate correction is required:
In claim 14, the recitation of “second quick-connector”, at the end of line 2, should be amended to recite --second female quick-connector--, to avoid potential ambiguities.
In claim 16, the recitation of “an sleeve”, in the third limitation, should be amended to recite --a sleeve--.
In claim 21, the recitation of “lineset”, in the second to last limitation, should be amended to recite --line-set--.
In claim 24, the recitation of “protecetive coil configured to” should be amended to recite --protective coil is configured to--.
In claim 25, the recitation of “interior threads”, in the first limitation, should be amended to recite --inner threads--, to maintain consistency throughout the claim.
In claim 29: 
In line 7, the recitation of “unitcomprising” should be amended to recite --unit comprising--.
In line 11, the recitation of “protecetive” should be amended to recite --protective--.
In claim 30, the recitation of “and at least one outdoor unit male”, in the last two lines, should be amended to recite --and the at least one outdoor unit male--.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 17 and 24 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor  regards as the invention.
As per claim 17, the claim recites “a second  return spring” in the second limitation. It is unclear as to whether the aforementioned limitation requires “a first return spring”  (i.e. a total of two return springs) in order to cause infringement. For examination purposes, claim 17 will be construed as depending on claim 16.
As per claim 24, the claim recites “position it”, wherein it is unclear what exact structure is being positioned. As currently recited, the claim can be construed as requiring the position of: A) the protective coil, or B) the conduit piping. For examination purposes, “it” will be construed as --the conduit piping--.
As per claim 27, the claim recites “the automatic valve of the second valve type”, at the end of the first limitation, without proper antecedent basis. Moreover, the addition of the word “type” to an otherwise definite expression extends the scope of the expression so as to render it indefinite.1 For examination purposes, the aforementioned phrase will be construed as --the male quick-connect connectors--.
As per claim 28, the claim recites “the automatic valve of the second valve type”, at the end of the second limitation, without proper antecedent basis. Moreover, the addition of the word “type” to an otherwise definite expression extends the scope of the expression so as to render it indefinite.2 For examination purposes, the aforementioned phrase will be construed as --the male quick-connect connectors--.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 12-31 are rejected under 35 U.S.C. 103 as being unpatentable over Mazigh (EP 2388501 A1) in view of Benassi et al. (US 20120119032 A1), herein Benassi.
As per claim 12, Mazigh discloses a self-contained refrigerant connection system for facilitating amateur installation of an HVAC unit (see figure 12) comprising: a copper conduit line-set (18, 19 and related components; see at least paragraph 4 of the translation); wherein said line-set is equipped with a first end (leftmost end in figure 12), a midsection (section between each end), and a second end (rightmost end in figure 12); wherein said first end and said second end are identical (as evidenced by the numbering in figure 12); insulation (outer sheath of 18, 19, per se), said insulation disposed around said midsection of said line-set (as evidenced by figure 12); a first female quick-connect connector (a leftmost 2), said first female quick-connect connector (2) disposed on said first end of said line-set (as shown in figure 12); a second female quick-connect connector (a rightmost 2), said second female quick-connect connector (2) disposed on said second end of said line-set (as shown in figure 12); refrigerant, said refrigerant is pressurized within said line-set (see at least paragraph 25 of the translation); wherein said first female quick-connect connector (left 2) is configured to connect to a first male quick-connect connector (left 1 in figure 12) disposed on an indoor unit (17) of the HVAC system (as shown in figure 12); and wherein said second female quick-connect connector (right 2) is configured to connect to a second male quick-connect connector (right 1 in figure 12) disposed on an outdoor unit (16) of the HVAC system (as shown in figure 12).
However, Mazigh may not explicitly disclose a protective coil, said protective coil disposed such that the line-set is present at a center of said protective coil; wherein the protective coil is equal in length to that of said line-set.
On the other hand, Benassi, directed to a protective coil for a fluid conduit, discloses a protective coil (14, 22, 26 and related components), said protective coil disposed such that the line-set (12) is present at a center of said protective coil (see at least figure 1); wherein the protective coil is equal in length to that of said line-set (evident from at least figure 7).
Furthermore, it has been held that some teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to modify the prior art reference or to combine prior art reference teachings to arrive at the claimed invention is a support for a conclusion of obviousness which is consistent with the proper "functional approach" to the determination of obviousness as laid down in Graham, if the following findings can be articulated: (1) a finding that there was some teaching, suggestion, or motivation, either in the references themselves or in the knowledge generally available to one of ordinary skill in the art, to modify the reference or to combine reference teachings; (2) a finding that there was reasonable expectation of success; and (3) whatever additional findings based on the Graham factual inquiries may be necessary, in view of the facts of the case under consideration, to explain a conclusion of obviousness.3 
As per (1), Benassi discloses the use of a protective coil in order to prevent leakages in the event of a failure of the internal conduits (see paragraph 2). Benassi also teaches that the use of a steel coil provides a reinforcing role and helps to keep the shape of the hose when it is being bent (see last sentence of paragraph 9). As per (2), one of ordinary skill in the art would recognize that since the prior art of Benassi has successfully implemented its own teachings with regards to the protective coil, there would also be a reasonable expectation of success if said teachings were to be incorporated into the teachings of Mazigh. Said reasonable expectation of success is apparent from the fact that both Mazigh and Benassi are analogous to each other, as well as are analogous to the claimed invention, by virtue of being reasonably pertinent to the problem faced by the inventor (i.e. protecting conduits from leakage or damage while bending). Thus, one of ordinary skill in the art would recognize that the teachings of the prior art are compatible and combinable, without yielding unpredictable results. As per (3), one of ordinary skill in the art, when considering the aforementioned evidence, would comprehend that the prior art teachings of Mazigh may be significantly improved by incorporating the prior art teachings of Benassi, since the teachings of Benassi serve to complement the teachings of Mazigh by virtue of suggesting a protective coil that minimizes leakages and prevents damage while bending the conduits.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have taken the teachings of Mazigh and to have modified them with the teachings of Benassi, by having a protective coil, said protective coil disposed such that the line-set is present at a center of said protective coil; wherein the protective coil is equal in length to that of said line-set, in order to prevent leakages and to reinforce the conduits, as similarly suggested by Benassi, without yielding unpredictable results.
As per claim 13, Mazigh as modified discloses wherein said first female quick-connect connector (left 2 of Mazigh) and said second female quick-connect connector (right 2 of Mazigh) are identical iterations of the female quick-connect connector (see at least figures 3-4 of Mazigh); and wherein said first male quick-connect connector (left 1 of Mazigh) and said second male quick-connect connector (right 1 of Mazigh) are identical iterations of the male quick-connect connector (see figures 1-2 of Mazigh).
As per claim 14, Mazigh as modified discloses wherein said refrigerant is sealed (as evidenced by paragraphs 24-25 of Mazigh) within said line-set by said first female quick-connect connector (left 2 of Mazigh) and second female quick-connect connector (right 2 of Mazigh) until released upon the mating of the first female quick-connect connector (left 2 of Mazigh) to the first male quick-connect connector (left 1 of Mazigh) and the mating of the second female quick-connect connector (right 2 of Mazigh) to the second male quick-connect connector (right 1 of Mazigh).
As per claims 15 and 18, Mazigh as modified discloses the system further comprising: inner threads (inner threads of 12; see figure 4 of Mazigh), said inner threads disposed on said first female quick-connect connector (left 2 of Mazigh) and said second female quick-connect connector (right 2 of Mazigh); outer threads (outer threads of 11; see figures 1-2 of Mazigh), said outer threads disposed on said first male quick-connect connector (left 1 of Mazigh) and said second male quick-connect connector (right 1 of Mazigh); and wherein said inner threads (of 11) are configured to mate to said outer threads (of 12) upon connection of the first female quick-connect connector (left 2 of Mazigh) to said first male quick-connect connector (left 1 of Mazigh) and upon connection of the second female quick-connect connector (right 2 of Mazigh) said second male quick-connect connector (right 1; as evidenced by at least figures 7-10 of Mazigh).
As per claims 16 and 19, Mazigh as modified discloses the system further comprising: a rod (rod of 6 of Mazigh), said rod disposed such that it is fixedly connected to a shaft seat (13 of Mazigh) of said female quick-connect connector (2 of Mazigh); a rod head (6, per se of Mazigh), said rod disposed on said rod farthest from said shaft seat (13 of Mazigh) of said female quick-connect connector (see figure 6 of Mazigh); a sleeve (9 of Mazigh), said sleeve disposed about the rod (of 6) of said female quick-connect connector (2; as shown in figures 3-6 of Mazigh); a first return spring (15 of Mazigh), said first return spring disposed between the shaft seat (13 of Mazigh) and the sleeve (9 of Mazigh) of said female quick-connect connector (3 of Mazigh); and wherein said first return spring (15 of Mazigh) is configured to apply a force to said sleeve (9; see at least figure 6 of Mazigh), sealing said sleeve against said rod head (6, per se of Mazigh) when said female quick-connect connector (2 of Mazigh) is not mated to said male quick-connect connector (see at least figure 4 and paragraphs 24-14 of the translation of Mazigh).
As per claims 17 and 20, Mazigh as modified discloses the system further comprising: a valve head (5 of Mazigh), said valve head disposed within said male quick-connect connector (1 of Mazigh), in communication with a valve stem (stem that is adjacent 5 on the left); a cavity (space inside 1 of Mazigh), said cavity containing a second return spring (14 of Mazigh), and said valve head (5) of said male quick-connect connector (1); a front support plate (rightmost support surface of 3 of Mazigh); a rear support plate (leftmost support surface of 1 of Mazigh); an axial through hole (opening of 11 of Mazigh), said axial through hole disposed adjacent to said valve head (as shown in figure 2 of Mazigh); wherein said front support plate (rightmost surface of 3) and said rear support plate (leftmost surface of 1) set the bounds for said cavity (as shown in figures 1-2 of Mazigh); and wherein, upon connection of said male quick-connect connector (1) to said female quick-connect connector (2), said valve head (5) and said valve stem (stem of 5) are pushed inwards into said cavity (as shown in at least figure 10 of Mazigh), compressing said second return spring (14 of Mazigh), permitting passage of refrigerant through said axial through hole (as evidenced by the arrows in figure 10 of Mazigh).
	As per claim 21, Mazigh discloses an HVAC line-set (18, 19 and related components) for coupling between an indoor HVAC unit (17) and an outdoor HVAC unit (16), the HVAC line-set comprising: a conduit piping (18 or 19, per se) having a first piping end (left end), a second piping end (right end), and a piping length defined between the first piping end and the second piping end (as shown in figure 12); a first female quick-connect connector (left 2) coupled to the first piping end (see figure 12), the first female quick-connect connector (left 2) configured to be coupled with a first male quick-connect connector (left 1) of the indoor HVAC unit (see figure 12); a second female quick-connect connector (right 2) coupled to the second piping end (see figure 12), the second female quick-connect connector (right 2) configured to be coupled with a second male quick-connect connector (right 1) of the outdoor HVAC unit (see figure 12); a refrigerant pressurized within the line-set between the first and second quick-connect connectors (see paragraphs 25), wherein: the first and second female quick-connect connectors (2) are biased towards a closed position prior to engagement with the first and second male quick-connect connectors, respectively (see paragraph 24 and figures 7-10).
However, Mazigh may not explicitly disclose a protective coil circumscribing the conduit piping along the entire piping length. 
On the other hand, Benassi, directed to a protective coil for a fluid conduit, discloses a protective coil (14, 22, 26 and related components), circumscribing the conduit piping (12) along the entire piping length (see figures 1 and 7).
Furthermore, it has been held that some teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to modify the prior art reference or to combine prior art reference teachings to arrive at the claimed invention is a support for a conclusion of obviousness which is consistent with the proper "functional approach" to the determination of obviousness as laid down in Graham, if the following findings can be articulated: (1) a finding that there was some teaching, suggestion, or motivation, either in the references themselves or in the knowledge generally available to one of ordinary skill in the art, to modify the reference or to combine reference teachings; (2) a finding that there was reasonable expectation of success; and (3) whatever additional findings based on the Graham factual inquiries may be necessary, in view of the facts of the case under consideration, to explain a conclusion of obviousness.4 
As per (1), Benassi discloses the use of a protective coil in order to prevent leakages in the event of a failure of the internal conduits (see paragraph 2). Benassi also teaches that the use of a steel coil provides a reinforcing role and helps to keep the shape of the hose when it is being bent (see last sentence of paragraph 9). As per (2), one of ordinary skill in the art would recognize that since the prior art of Benassi has successfully implemented its own teachings with regards to the protective coil, there would also be a reasonable expectation of success if said teachings were to be incorporated into the teachings of Mazigh. Said reasonable expectation of success is apparent from the fact that both Mazigh and Benassi are analogous to each other, as well as are analogous to the claimed invention, by virtue of being reasonably pertinent to the problem faced by the inventor (i.e. protecting conduits from leakage or damage while bending). Thus, one of ordinary skill in the art would recognize that the teachings of the prior art are compatible and combinable, without yielding unpredictable results. As per (3), one of ordinary skill in the art, when considering the aforementioned evidence, would comprehend that the prior art teachings of Mazigh may be significantly improved by incorporating the prior art teachings of Benassi, since the teachings of Benassi serve to complement the teachings of Mazigh by virtue of suggesting a protective coil that minimizes leakages and prevents damage while bending the conduits.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have taken the teachings of Mazigh and to have modified them with the teachings of Benassi, by having a protective coil circumscribing the conduit piping along the entire piping length, in order to prevent leakages and to reinforce the conduits, as similarly suggested by Benassi, without yielding unpredictable results.
As per claim 22, Mazigh as modified discloses wherein: the first and second female quick-connect connectors (2 of Mazigh) are identical (as shown in figures 3-4 of Mazigh); and the first and second male quick-connect connectors (1 of Mazigh) are identical (as shown in figures 1-2 of Mazigh).
As per claim 23, Mazigh as modified discloses wherein: the refrigerant is sealed within the conduit piping (as evidenced by at least paragraphs 24-25 of Mazigh) prior to engagement of at least one of the first and second female quick-connect connectors (2 of Mazigh) with a corresponding one of the first and second male quick-connect connectors (1 of Mazigh).
As per claim 24, Mazigh as modified discloses wherein: the protecetive coil (14 of Benassi) is configured to prevent kinking when manipulating the conduit piping (see last sentence of paragraph 9 of Benassi) to position the conduit piping between the indoor HVAC unit and the outdoor HVAC unit (as shown in figure 12 of Mazigh).
As per claim 25, Mazigh as modified discloses wherein: each of the first and second female quick-connect connectors (2 of Mazigh) include interior threads (as shown in figure 4 of Mazigh); each of the first and second male quick-connect connectors (1 of Mazigh) include outer threads (as shown in figures 1-2 of Mazigh); and the inner threads (of 2) are configured to mate with the outer threads (of 1) upon connection of the first female quick-connect connector (left 2 of Mazigh) with the first male quick-connect connector (left 1 of Mazigh) and upon connection of the second female quick-connect connector (right 2 of Mazigh) with the second male quick-connect connector (right 1; see figures 7-10 of Mazigh).
As per claim 26, Mazigh as modified discloses wherein: each of the first and second female quick-connect connectors (2 of Mazigh) include a rod (rod of 6 of Mazigh) and a sleeve (9 of Mazigh), the rod (of 6) fixedly coupled to a shaft seat (13 of Mazigh) within each of the first and second female quick-connect connectors (see figures 5-7 of Mazigh), the rod (of 6) including a rod head (6, per se of Mazigh) positioned distally to the shaft seat (as shown in figure 6 of Mazigh), the sleeve (9 of Mazigh) configured to selectively abut the rod head (6, per se) for opening and closing each of the first and second female quick-connect connectors (see figures 6-10 of Mazigh); the sleeve (9) is biased towards a closed position (as shown in figures 4 and 6 of Mazigh); and the sleeve (9) is configured to interact with one of the first or second male quick-connect connectors (1 of Mazigh) upon engagement to move the sleeve to an open position (as shown in figure 10 of Mazigh).
As per claim 27, Mazigh as modified discloses wherein: each of the first and second male quick-connect connectors (1 of Mazigh) include a valve stem (stem of 5 of Mazigh) slidably coupled within each of the first and second male quick-connect connectors (see at least figures 1-2 of Mazigh), the valve stem (of 5) including a valve head (5, per se of Mazigh) configured to selectively abut an opening for opening (of 11 of Mazigh) and closing the male quick-connect connectors (see figures 1-2 of Mazigh); the valve stem (of 5) and valve head (5, per se) are biased towards a closed configuration (as shown in figure 2 of Mazigh); and the valve head (5, per se) is configured to interact with one of the first or second quick-connect connectors (2 of Mazigh) upon engagement to move the valve head (5, per se) and valve stem (of 5) to an open position (see at least figure 10 of Mazigh).
	As per claim 28, Mazigh as modified discloses wherein: each of the first and second female quick-connect connectors (2 of Mazigh) include a rod (of 6) and a sleeve (9 of Mazigh), the rod fixedly coupled to a shaft seat (13 of Mazigh) within each of the first and second female quick-connect connectors (see at least figures 4 and 6 of Mazigh), the rod including a rod head (6, per se of Mazigh) positioned distally to the shaft seat (as shown in at least figure 6 of Mazigh), the sleeve (9 of Mazigh) configured to selectively abut the rod head (6, per se) for opening and closing each of the first and second female quick-connect connectors (see at least figures 4, 6 and 10 of Mazigh); each of the first and second male quick-connect connectors (1 of Mazigh) include a valve stem (of 5 of Mazigh) slidably coupled within each of the first and second male quick-connect connectors (see at least figures 2 and 10 of Mazigh), the valve stem (of 5) including a valve head (5, per se) configured to selectively abut an opening (of 11) for opening and closing the male quick-connect connector (as shown in figures 2 and 10 of Mazigh); the sleeve (9 of Mazigh) of each of the first and second female quick-connect connectors (2 of Mazigh) and the valve stem (of 5) and valve head (5, per se) of each of the first and second male quick-connect connectors (1 of Mazigh) are biased toward a closed position (see figures 2 and 4 of Mazigh); the rod head (6, per se) of the first female quick-connect connector (left 2) is configured to interact with the valve head (5, per se) of the first male quick-connect connector (left 1) to open the first male quick-connect connector (see figure 10 of Mazigh) while simultaneously the sleeve (9) of the first female quick-connect connector (left 2) is configured to interact with a 90-degree support rim (rim of 11 that engages with 7 and 5 of Mazigh) of the first male quick-connect connector (left 1) to open the first female quick-connect connector (see figure 10 of Mazigh), the 90-degree support rim defined circumferentially about the opening of the first male quick-connect connector (see figure 2 of Mazigh); and the rod head (6, per se) of the second female quick-connect connector (right 2) is configured to interact with the valve head (5, per se) of the second male quick-connect connector (right 1) to open the second male quick-connect connector (see figure 10 of Mazigh) while simultaneously the sleeve (9) of the second female quick-connect connector (right 2) is configured to interact with a 90-degree support rim (rim of 11 that engages with 7 and 5 of Mazigh) of the second male quick-connect connector (right 1) to open the second female quick-connect connector (see figure 10 of Mazigh), the 90-degree support rim defined circumferentially about the opening of the second male quick-connect connector (see figure 2 of Mazigh).
As per claim 29, Mazigh discloses an HVAC system comprising: an indoor unit (17) having at least one indoor unit male quick-connect connector (1) coupled thereto (see figure 12); an outdoor unit (16) having at least one outdoor unit male quick-connect connector (1) coupled thereto (see figure 12); at least one line-set (18, 19 and related components) coupled between the indoor unit (17) and the outdoor unit (16) comprising : a conduit piping (18 or 19, per se) having a first piping end (left end), a second piping end (right end), and a piping length defined between the first piping end and the second piping end (see figure 12); a first female quick-connect connector (left 2) coupled to the first piping end (see figure 12), the first female quick-connect connector (left 2) configured to be coupled with one of the at least one indoor unit male quick-connect connector (1 of 17); a second female quick-connect connector (right 2) coupled to the second piping end (see figure 12), the second female quick-connect connector (right 2) configured to be coupled with one of the at least one outdoor unit male quick-connect connector (1 of 16); and a pressurized refrigerant maintained within the at least one line-set using the first and second female quick-connect connectors (see at least paragraphs 24-25).
However, Mazigh may not explicitly disclose a protective coil circumscribing the conduit piping along the entire piping length. 
On the other hand, Benassi, directed to a protective coil for a fluid conduit, discloses a protective coil (14, 22, 26 and related components) circumscribing the conduit piping (12) along the entire piping length (see figures 1 and 7), the protective coil configured to prevent kinking when manipulating the conduit piping (see last sentence of paragraph 9).
Furthermore, it has been held that some teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to modify the prior art reference or to combine prior art reference teachings to arrive at the claimed invention is a support for a conclusion of obviousness which is consistent with the proper "functional approach" to the determination of obviousness as laid down in Graham, if the following findings can be articulated: (1) a finding that there was some teaching, suggestion, or motivation, either in the references themselves or in the knowledge generally available to one of ordinary skill in the art, to modify the reference or to combine reference teachings; (2) a finding that there was reasonable expectation of success; and (3) whatever additional findings based on the Graham factual inquiries may be necessary, in view of the facts of the case under consideration, to explain a conclusion of obviousness.5 
As per (1), Benassi discloses the use of a protective coil in order to prevent leakages in the event of a failure of the internal conduits (see paragraph 2). Benassi also teaches that the use of a steel coil provides a reinforcing role and helps to keep the shape of the hose when it is being bent (see last sentence of paragraph 9). As per (2), one of ordinary skill in the art would recognize that since the prior art of Benassi has successfully implemented its own teachings with regards to the protective coil, there would also be a reasonable expectation of success if said teachings were to be incorporated into the teachings of Mazigh. Said reasonable expectation of success is apparent from the fact that both Mazigh and Benassi are analogous to each other, as well as are analogous to the claimed invention, by virtue of being reasonably pertinent to the problem faced by the inventor (i.e. protecting conduits from leakage or damage while bending). Thus, one of ordinary skill in the art would recognize that the teachings of the prior art are compatible and combinable, without yielding unpredictable results. As per (3), one of ordinary skill in the art, when considering the aforementioned evidence, would comprehend that the prior art teachings of Mazigh may be significantly improved by incorporating the prior art teachings of Benassi, since the teachings of Benassi serve to complement the teachings of Mazigh by virtue of suggesting a protective coil that minimizes leakages and prevents damage while bending the conduits.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have taken the teachings of Mazigh and to have modified them with the teachings of Benassi, by having a protective coil circumscribing the conduit piping along the entire piping length, the protective coil configured to prevent kinking when manipulating the conduit piping in order to prevent leakages and to reinforce the conduits, as similarly suggested by Benassi, without yielding unpredictable results.
As per claim 30, Mazigh as modified discloses wherein: the first and second female quick-connect connectors (2 of Mazigh) are identical (see figures 3-6 of Mazigh); and the at least one indoor unit male quick-connect connector and at least one outdoor unit male quick-connect connector (1 of Mazigh) are identical (see figures 1-2 of Mazigh).
As per claim 31, Mazigh as modified discloses wherein: the refrigerant is sealed within the conduit piping (of 18, 19 of Mazigh) prior to engagement between one of the first female quick-connect connector or second female quick- connect connector (2 of Mazigh) and a corresponding one of the at least one indoor unit male quick- connect connector or the at least one outdoor unit male quick-connect connector (1; as evidenced by at least paragraphs 24-25 of Mazigh).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MIGUEL A DIAZ whose telephone number is (313)446-6587. The examiner can normally be reached Monday - Friday: 9:00 AM - 5:00 PM Eastern Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jianying C. Atkisson can be reached on (571) 270-7740. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MIGUEL A DIAZ/            Primary Examiner, Art Unit 3763                                                                                                                                                                                            


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 MPEP § 2173.05 (b) (III) (E).
        2 MPEP § 2173.05 (b) (III) (E).
        3 See MPEP § 2143.
        4 See MPEP § 2143.
        5 See MPEP § 2143.